OPINION — AG — IT IS THE OPINION OF THE ATTORNEY GENERAL THAT PROPERTY OWNED BY MUNICIPALITIES AND LEASED TO PRIVATE INTEREST ON A LONG TERM LEASE, WITH IMPROVEMENTS CONSTRUCTED AND LOCATED THEREON, IS NOT EXEMPT FROM ASSESSMENT FOR SPECIAL IMPROVEMENTS PROVIDED IN 82 O.S. 1961 414 [82-414]. THE ATTORNEY GENERAL IS OF THE FURTHER OPINION THAT SIMILAR REASONING IS VALID IN THE CASE OF CHARITABLE INSTITUTIONS AND CHARITABLE INSTITUTIONS ARE ASSESSABLE FOR IMPROVEMENTS IN THE SAME MANNER AS OTHERS IN THE DRAINAGE DISTRICT. CITE:  ARTICLE X, SECTION 6, ARTICLE X, SECTION 7 (SAM HELLMAN)